DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on February 23, 2021 has been entered.
Claims 1, 26 and 27 have been amended.
New claims 28 and 29 have been added.
Claims 1, 2 and 4-29 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the former objection to the claims is withdrawn. However, a new objection to the claims is raised below.
In view of Applicants' amendments, the former rejection under 35 USC § 112 is withdrawn. However, a new rejection under 35 USC § 112 is raised below.

Response to Arguments
Applicants have argued that Mukkamala does not disclose the amended features recited by the independent claims (Remarks, pgs. 11-13). Examiner has carefully considered Applicant's 
Applicants have also argued that the combination of Mukkamala and Yücel would change the principle of operation of Mukkamala's invention. Specifically, Applicants argued:
"It is a principle of operation of Mukkamala that Mukkamala provides an application
user interface development system." (Remarks, pg. 13)

"Yucel goes against this principle of operation of Mukkamula, because Yucel relates to
optimizing a geometry for a custom manufactured product." (Remarks, pg. 14)

"Accordingly, because Yucel goes against a principle of operation of Mukkamula,
because Yucel relates to optimizing a geometry for a custom manufactured product, whereas Mukkamala provides an application user interface development system, and because an application user interface is not a manufactured product in the sense of Yucel, it would not have been obvious to have combined Yucel with Mukkamula. Accordingly, amended Claim 1 is not obvious, for this reason." (Remarks, pg. 14)

Examiner respectfully disagrees with Applicant's arguments. To begin with, while Mukkamala's development system does involve the design (and simulation) of user interfaces (Abstract), said user interface design is simply one aspect of Mukkamala's invention of facilitating the development of applications for mobile devices (Abstract). To develop such applications, Mukkamala provides a device application designer which generates, models, and debugs mobile applications implemented in different programming languages (Abstract, [0020]). The device application designer allows a user to configure a mobile application's design using various selectable properties [0046][0047].
Yücel employs a tool known as a parametric configurator to facilitate development of product designs (Abstract) based upon a parametric configuration language. According to Yücel:
[0075] A "parametric configurator" is a product design and selection framework provided by embodiments of the present invention that makes it possible to create an optimal product design.



As with Mukkamala, Yücel's product designs can be configured by selection of various parameters:
[0076] A "parameter" is a variable, which is input to a parametric configurator, that affects the design of the product. Sometimes the term may refer to the value of such a variable. 

[0105] The parametric configurator 101 allows the customer 120 to select multiple candidate instances for a parameter.

Thus, rather than change Mukkamala's principle of operation as Applicant's allege, Yücel's parametric configurator would, instead, complement Mukkamala's device application designer as both design tools allow users to generate and customize designs based on programming languages with user-selectable properties or parameters, respectively.

Claim Objections
The following claims are objected to because of antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- (d)    an [[the]] engine reading the declarative textual language internal representation of the application, including reading the scene tree representation, to simulate runtime behavior of the application to display, in the graphical user interface, the user interface implications or consequences of the selection; --
Claim 26
-- (d)    execute an [[the]] engine reading the declarative textual language internal representation of the application, including reading the scene tree representation, to simulate runtime behavior of the application to display, in the graphical user interface, the user interface implications or consequences of that selection. --
Claim 27
-- wherein the processor is further programmed to enable a user to select a specific variation and to execute an [[the]] engine reading the declarative textual language internal representation of the application, including reading the scene tree representation, to simulate runtime behavior of the application to display, in the graphical user interface, the user interface implications or consequences of that selection. --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2 and 4-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 1 recites the limitation "(b)    displaying in a graphical user interface (GUI) of an application development editor a list or other arrangement of variations based on or applying to conditions in the application, each variation being associated with one or more other arrangement of variations would encompass. Since Applicant's specification is silent regarding what constitutes an other arrangement of variations, said statement has rendered claim 1 indefinite as the metes and bounds of the claim cannot be ascertained.
Claims 2, 4-25, 28 and 29, taken as a whole with claim 1, respectively, suffer from the same deficiency and, therefore, are rejected for the same reasons given for claim 1.
Independent claims 26 and 27 recite limitations analogous to those of claim 1 and, therefore, are rejected for the same reasons given for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8-13, 15, 17-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0154287 A1 - hereinafter "Mukkamala", in view of US 2011/0098835 A1 - hereinafter "Yücel".

With respect to claim 1, Mukkamala teaches,
A processor implemented method for rapid application development comprising the steps of: - "Systems, methods and computer program products for mobile device application design are described herein." (Abstract; Fig. 20)
(a)    using a declarative textual language as an internal representation of an application, - "As used herein, an application is any software program or web service that can be executed or run on a server, computer, or mobile client device. An application includes at least a rendering component, execution logic, and Input/Output (I/O) parameters. An application's execution logic may be in the form of binary executable code or scripting programming/markup languages such as WinMobile C#, Objective-C, Java, JavaScript, HyperText Markup Language (HTML), Extensible HTML (XHTML), or AJAX (Asynchronous JavaScript and XML). One of skill in the relevant arts will appreciate that other programming languages and technologies can be used for an application's execution logic." [0020]; the representation including a scene tree, - "In step 306, a flow design interface in the device application designer is used to create a flow design (scene tree) for custom and pre-defined mobile application screens." [0044]; Figs. 3 & 18
(b)    displaying in a graphical user interface (GUI) of an application development editor - "The method begins at step 302 when a device application designer tool is invoked." [0041]; Fig. 3 "After the tool is invoked, a user interface for the device application designer is launched and method proceeds to step 304." [0042]; Fig. 3; a list or other arrangement of variations based on or applying to conditions in the application, - "In step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface...In this step, a platform 164 (variations) for which the mobile application 168 is being created is selected." [0043]; Fig. 3. "In step 310 a mobile device 160 (variation) is selected. According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]; Figs. 3 & 8. /variations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Figs. 9 & 10; each variation being associated with one or more changes in properties or events in the application, - "In an embodiment, device application designer 124 can provide a developer with a device and platform-specific view of a UI control based on the device 160 and platform 164 chosen...Not all platforms 164 support the same widgets. For example, a screen designed for a BLACKBERRY platform might look dramatically different on an IPHONE device. A toggle widget, for example, can be displayed as a checkbox on a BLACKBERRY device, but may be displayed as an on-off switch on devices running an IPHONE OS...FIG. 6 depicts exemplary control widgets for BLACKBERRY STORM controls 610 and IPHONE controls 620." [0068]; Fig. 6; and each variation being a statically declared non-ambiguous state; - The device application designer tool allows a user to select a particular platform, device and orientation for a mobile application, the selection of which controls what elements are subsequently available for display to a user. Thus, no ambiguity exists in the selection of these variations.
(c)    enabling a user to select a specific variation; - "According to one embodiment, a mobile device 160 is selected from a drop-down list. In this step, if a specific mobile device, an orientation icon is activated so a developer can select the orientation for the selected device 160." [0046]
(d)    an [[the]] engine reading the declarative textual language internal representation of the application, including reading the scene tree representation, - "The device application design system 100 includes a device application designer 124 (engine) with a scene tree) for custom and pre-defined mobile application screens." [0044]; Figs. 3. "In step 314, the design of the mobile device application 168 to be generated is verified." [0049]; Fig. 3; to simulate runtime behavior of the application to display, in the graphical user interface, the user interface implications or consequences of the selection; - "In step 322, a debugger is invoked to fix and test errors detected during step 314. In an embodiment, debugging is performed in a platform neutral way by using an agent based approach to integrate platform simulators with debugger 116 in device application designer 124." [0055]; Fig. 3. "In an embodiment, debugging of mobile application code 126 is performed on desktop 510 for device application designer 124 using desktop agent 512. Desktop agent 512 communicates information about the mobile device application 168 to one of a plurality of platform simulators via links 518. Each platform simulator comprises an agent, a UI simulator 118, and a device modeler 128...Each platform simulator comprises a respective agent used to launch mobile device application 168. For example, as shown in FIG. 5, BLACKBERRY simulator 514 includes agent 516 to launch application 168. BLACKBERRY simulator 514 models the behavior the application 168 as it would appear on the target device 160. In an embodiment, each platform simulator's agent reflects device specific features for the combination of the selected device 160 and platform 164." [0065]
and in which the operations of the method are executed by a processor. - Fig. 20.
Mukkamala does not explicitly teach the following limitations which, in analogous art for programming, are taught by Yücel.
For example, Yücel teaches:
wherein the declarative textual language encodes pages, - "Parametric configuration language can be used to specify constraints, to access and query models and model instances stored in a parametric configuration data system, to define and sequence subdesigns," [0023][0148]; Fig. 4; a hierarchy of components, - "Parametric configuration creates a best layout design by arranging Part 610 instances and Assembly 611 instances in a hierarchical sequence." [0145]; Fig. 6; properties and variations - "A 'parametric configurator' is a product design and selection framework provided by embodiments of the present invention that makes it possible to create an optimal product design." [0075]. A 'parameter' is a variable, which is input to a parametric configurator, that affects the design of the product." [0076]. "The parametric configurator 101 allows the customer 120 to select multiple candidate instances for a parameter." [0105]; in which the representation is fully defined with no unknown states, - "A parametric model 420 may have integrity and completeness checks defined as another set of constraints on the parametric model 420." [0115]; wherein the declarative textual language is strongly typed, - "The parametric configuration language 410 is an object oriented interpreted language with strong typing." [0148]; the declarative textual language including base types - "The tables of FIG. 5a through FIG. 5f provide examples of parameters 500, parameter types 501, and parameter values 502." [0116]; Fig. 5a; and base classes, object types - "In object oriented languages like Java, a class is analogous a parametric model 420, and an object is analogous to a parameter instance 423." [0120]; Fig. 4; and visual object types, - "A Geometric Primitive 604 is a Geometric Object 606." [0140]; Fig. 6; the declarative textual language allowing new types to be statically declared based on the base classes; - "In object oriented languages like Java, a class is analogous a parametric model 420," [0120]; Fig. 4. "A parametric model 420 is a set of parameter type 501 declarations expressed in syntax 411." [0116]. "Other types of primitive parameters 510 can be constructed from String, Number, and Boolean type parameters." [0117] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala with Yücel's teachings because doing so would provide Mukkamala's system with the ability to enable product designers to create fully parameterized products without programming in low level languages, like Java or C++, as suggested by Yücel [0148].

With respect to claim 2, Mukkamala teaches,
in which the GUI displays all of the possible variable states of the application in one place, on a page by page basis for each page or screen of the application. - "The device application design system 100 includes a device application designer 124 with a generation wizard 114..." [0028] "For example a multi-page generation wizard 114 may be invoked to generate mobile device application 168. The first page of generation wizard 114 may allow the developer to pick the platform 164 to generate the application for. If no selection is made in the wizard, a default platform 164 will be mapped based upon the device 160 picked in step 310. In this step, a locale may also be selected in the wizard. The locale section contains the locales defined for the selected platform 164 and device 160. The locale section of generation wizard 114 is disabled if localization capability is not supported by the selected platform 164. Another section of generation wizard 114 contains areas of checking that are generic to all platforms 164. When a platform 164 is selected the next button will bring up that platform's specific generation wizard 114 page(s). After completion of the generation wizard 114 pages, mobile device application 168 is generated and control passes to step 324." [0053]

With respect to claim 4, Mukkamala teaches,
in which the GUI includes items selectable from a menu. - "According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]

With respect to claim 5, Mukkamala teaches,
in which the GUI includes a visual checklist. - In Fig. 12, the "Use locale:" option is associated with a list of three checkboxes.

With respect to claim 8, Mukkamala teaches,
in which selecting a specific variation automatically results in consequential changes to hierarchically related parameters or variables. - "In step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface...In this step, a platform 164 for which the mobile application 168 is being created is selected. These selections determine which application features are available to be generated in subsequent steps in the method illustrated in flowchart 300." [0043]

With respect to claim 9, Mukkamala teaches,
in which the variation applies to the following condition in the application: Region. - "In this step, a locale may also be selected in the wizard. The locale section contains the locales defined for the selected platform 164 and device 160." [0053]

With respect to claim 10, Mukkamala teaches,
in which the variation applies to the following condition in the application: Language. - "In this step, a locale may also be selected in the wizard. The locale section contains the locales defined for the selected platform 164 and device 160." [0053]. The locale section includes the language "English" - Fig. 12.

With respect to claim 11, Mukkamala teaches,
in which the variation applies to the following condition in the application: OS (operating system). - "In an exemplary embodiment, if a BLACKBERRY/RIM platform is selected, the device application designer tool generates RIM-specific Java code for a BLACKBERRY device. In an alternative embodiment, if a Windows Mobile operating system is selected as the platform, WinMobile C# code is generated by the tool for smart phones and mobile devices running a Windows Mobile operating system (OS). In another embodiment, if an IPHONE platform is selected, Objective-C code is generated for applications running in an IPHONE OS developed by Apple Inc. for an IPHONE or IPOD touch mobile device." [0023]

With respect to claim 12, Mukkamala teaches,
in which the variation applies to the following condition in the application: Orientation, wherein the Orientation condition includes a selection of landscape or portrait. - "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 supports multiple orientations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Fig. 9

With respect to claim 13, Mukkamala teaches,
in which the variation applies to the following condition in the application: Device type, wherein the Device type condition includes a selection of watch, phone, tablet, computer, or TV. - "In step 310 a mobile device 160 (variation) is selected. According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]; Figs. 3 & 8.

With respect to claim 15, Mukkamala teaches,
in which the variation applies to the following condition in the application: a selection of Manufacturer & device model. - "In an exemplary embodiment, if a BLACKBERRY/RIM platform is selected, the device application designer tool generates RIM-specific Java code for a BLACKBERRY device. In an alternative embodiment, if a Windows Mobile operating system is selected as the platform, WinMobile C# code is generated by the tool for smart phones and mobile devices running a Windows Mobile operating system (OS). In another embodiment, if an IPHONE platform is selected, Objective-C code is generated for applications running in an IPHONE OS developed by Apple Inc. for an IPHONE or IPOD touch mobile device." [0023]

With respect to claim 17, Mukkamala teaches,
in which the application is represented in a language in which objects have multiple named states, where one or more properties or actions can be over-ridden. - "As used herein, an application is any software program or web service that can be executed or run on a server, computer, or mobile client device. An application includes at least a rendering component, execution logic, and Input/Output (I/O) parameters. An application's execution logic may be in the form of binary executable code or scripting programming/markup languages such as WinMobile C#, Objective-C, Java, JavaScript, HyperText Markup Language (HTML), Extensible HTML (XHTML), or AJAX (Asynchronous JavaScript and XML)." [0020]

With respect to claim 18, Mukkamala teaches,
in which variations apply to a target, or to a target object, or to a target master-object, or to a target region. - "In an embodiment, generation wizard 114 is a multi-page wizard, which allows a developer to select a platform 164 and a target mobile device 160." [0031]

With respect to claim 19, Mukkamala teaches,
in which variations apply changes to the layout of a page or a masterpage, - "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 supports multiple orientations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Fig. 9; wherein the masterpage is one from which multiple pages can be subclassed. - "In step 308, additional connections are created between screens within mobile application 168. In one embodiment, in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made. In this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen." [0045]

With respect to claim 20, Mukkamala teaches,
in which variations allow modifications to control regions and other objects or masterobjects, - "In an embodiment, device application designer 124 can provide a developer with a device and platform-specific view of a UI control based on the device 160 and platform 164 chosen. The developer can dynamically change the view of that UI control based on selecting a different device 160 and/or platform 164...For example, a screen designed for a BLACKBERRY platform might look dramatically different on an IPHONE device. A toggle widget, for example, can be displayed as a checkbox on a BLACKBERRY device, but may be displayed as an on-off switch on devices running an IPHONE OS." [0068]
wherein a masterobject is one from which multiple objects can be subclassed, contained on each page. - "In step 308, additional connections are created between screens within mobile application 168. In one embodiment, in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made. In this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen." [0045]

With respect to claim 21, Mukkamala teaches,
in which variations on an object can either set a property or override an event, where the event can have a different list of actions. - "In an embodiment of the invention, control events are selected for one or more of the controls added in this step. Control events, or event hooks include, but are not limited to, those shown in Table 1." [0047]; Table 1

With respect to claim 22, Mukkamala teaches,
in which the conditions are evaluated upon startup and after changes to any of the conditions’ attributes. - "Each platform simulator comprises a respective agent used to launch mobile device application 168. For example, as shown in FIG. 5, BLACKBERRY simulator 514 includes agent 516 to launch application 168...In an embodiment, each platform simulator's agent reflects device specific features for the combination of the selected device 160 and platform 164." [0065]; Fig. 5. Logically, changes made to the mobile application would be reflected during simulation.

With respect to claim 23, Mukkamala teaches,
in which the conditions are evaluated in order and each condition maintains a state of how it has been applied so that it is applied the first time the condition matches - "In step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface...In this step, a platform 164 (variations) for which the mobile application 168 is being created is selected." [0043]; Fig. 3. "In step 310 a mobile device 160 (variation) is selected. According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]; Figs. 3 & 8. "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 supports multiple orientations/variations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Figs. 9 & 10; and it is correctly reset when the condition stops matching. - "If a specific mobile device 160 is not selected in step 310, the default device set in step 304 is used, but the default device screen is displayed as a much larger canvas in the screen design UI." [0046]. Thus, if a specific mobile device is no longer selected, a default device is used.

With respect to claim 24, Mukkamala teaches,
in which the editor enables a user to create lists of variations or alterations to defined targets, depending on the applicable conditions - "According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]. "FIG. 16 illustrates flow design palette 1600 that can be used add pre-built `stock` screens into the list of stock screens available to developers." [0079]; in order to specify detailed design, layout or behavioural changes. - This limitation recites an intended use and, therefore, does not limit interpretation of the creation operation. Since Mukkamala allows for creation of lists of mobile devices and stock screens for a mobile application, the creation can be for the same purpose as the recited intended use.

With respect to claim 26, Mukkamala teaches,
An application developed using a processor implementing a method for rapid application development, the application embodied on a non-transitory storage medium, the processor configured to: - These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 27, Mukkamala teaches,
A system for rapid application development comprising a processor and an application development editor embodied on a non-transitory storage medium and executable on the processor, wherein the processor is programmed to - These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 28, Mukkamala teaches,
in which the engine manages rendering of visual objects. - "The device application design system 100 includes a device application designer 124 (engine) with a generation wizard 114, debugger 116, user interface (UI) simulator 118, device modeler 128, and data store 130." [0028]; Fig. 1. "In an embodiment, generation wizard 114 is a multi-page wizard, which allows a developer to select a platform 164 and a target mobile device 160." [0031] According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]

With respect to claim 29, Mukkamala teaches,
in which the engine also raises events, - "In step 312, controls and their corresponding control events are added to the application screens added in step 306...Control events, or event hooks include, but are not limited to, those shown in Table 1." [0047]. "onLoad Event is called in response to loading the control is loaded." (pg. 4, Table 1); handles message passing, - "For example, debugger 116 may comprise the tool depicted in FIG. 5. In an embodiment, debugging of mobile application code 126 is performed on desktop 510 for device application designer 124 using desktop agent 512. Desktop agent 512 communicates information about the mobile device application 168 to one of a plurality of platform simulators via links 518." [0065]; Fig. 5; processes any animations - "This section describes functionality within the device application designer 124 to display various control `widgets` as they would appear on the selected device/platform combination... A toggle widget, for example, can be displayed as a checkbox on a BLACKBERRY device, but may be displayed as an on-off switch on devices running an IPHONE OS." [0068]; Fig. 6; and processes any equivalences. - According to Applicant's specification (pg. 12, ¶2), processing equivalences is "known as reactive programming", an onLoad Event is called in response to loading the control is loaded." (pg. 4, Table 1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 7,624,372 B1 - hereinafter "Stewart".

With respect to claim 6, Mukkamala et al. do not explicitly teach,
in which the variations are executed top to bottom in the list or arrangement.
However, in analogous art for software development, Stewart teaches:
"An object is a software artifact that has attributes and behaviors. Behaviors are also referred to as functions." (col. 6:1-3)
"The build tool 28 enables a user of the system 10 to integrate selected components and functions from the first application 34 into the spreadsheet application 32." (col. 6:6-8)
"The "Execute" button 118 executes all active functions when selected. The functions are executed in the order they appear in the list of the display window 124 that is, from top to bottom although one skilled in the art will recognize that the build tool 28 can be programmed to execute all active functions in an order from bottom to top or in any other user defined order." (col. 8:51-57; Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Stewart's teachings because doing so would provide Mukkamala/Yücel's system with the ability to allow person's without .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 2005/0240917 A1 - hereinafter "Wu".

With respect to claim 7, Mukkamala teaches,
in which visual flags are provided for a user to visually see if a variation has been applied in the editor - Selection of the portrait orientation is identified with a visual checkmark. (Fig. 9).
Mukkamala et al. do not explicitly teach in which visual flags are provided to see if the user has tested their application for all possible variations.
However, in analogous art for software validation, Wu teaches:
"The test-case simulator 45 provides a testing capability for the software configuration program 44. The test-case simulator 45 emulates the selection of `user-selectable options` that may be selected by the user during execution of the software configuration program 44. For example, the software configuration program 44 may provide a first step having five `user selectable options` and a successive step having three `user selectable options.` The test-case simulator 45 can generate all the possible combinations of `user-selectable options` that the user may select from the first step and the second step and then configure a software application using each of these possible combinations. Once the software application is configured for a particular emulated combination, the test-case simulator 45 then executes the configured software 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Wu's teachings because doing so would provide Mukkamala/Yücel's system with the ability to simplify the configuration of software programs, as suggested by Wu (Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 2014/0019891 A1 - hereinafter "Borah".

With respect to claim 14, Mukkamala et al. do not explicitly teach,
in which the variation applies to the following condition in the application: a selection of pixel density.
However, in analogous art for software development, Borah teaches:
"The user interface comprises a content builder area which enables a user to create the application by assembling user interface elements and specifying actions allowed on them, a component tool to enable the user to choose from a set of user interface design elements, a properties tool to allow the user to adjust properties of a project designed such as a positional co-ordinates, a width, a height, a background color and a background image for the plurality of data formats corresponding to device specific application elements, a project tool to allow the user to open, save or reset one or more projects as required, a device mode tool to allow the user to select, a device resolution or a device display for the application, a templates tool to enables the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Borah's teachings because doing so would provide Mukkamala/Yücel's system with the ability to facilitate the generation of an application for use with different types of platforms, as suggested by Borah [0007-0008].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 2006/0218521 A1 - hereinafter "Hagstrom".

With respect to claim 16, Mukkamala et al. does not explicitly teach,
in which the variation applies to the following condition in the application: Custom, wherein the Custom condition includes selection of user defined flags.
However, in analogous art for software development, Hagstrom teaches:
"The invention is directed towards a virtual grouping of tools and artifacts used during the development of a software application." (Abstract)
"User defined custom settings 230g may be specified for the Team Project. User defined custom settings 230g allows for new settings to be implemented or original settings to be altered." [0029] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Hagstrom's teachings because doing so would provide Mukkamala/Yücel's system with the ability to seamlessly find and use tools and artifacts relevant for a particular software project, as suggested by Hagstrom [0013].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, in view of US 2004/0073565 A1 - hereinafter "Kaufman".

With respect to claim 25, Mukkamala et al. does not explicitly teach,
in which a variation creates a custom action, allowing actions to be overridden for a specific variation.
However, in analogous art for generating user interfaces, Kaufman teaches:
"The default behavior for name-field resolution can also be overridden with (either or both) "global" and/or "local" custom-name definitions for specific tables, as described below (within the discussion of extensions to, and customization of, the baseline UI paradigm)." [0054]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Kaufman's teachings because doing so would provide Mukkamala/Yücel's system with the ability to dynamically generate a fully functional user interface, as suggested by Kaufman (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192